Citation Nr: 0915416	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  06-14 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for hiatal hernia with 
reflux esophagitis and Barrett's esophagus, currently 
evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The Veteran served on active duty from July 1972 to July 
1996.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a February 2005 
rating decision of the VA Regional Office in Pittsburgh, 
Pennsylvania that denied an evaluation in excess of 10 
percent for hiatal hernia with reflux esophagitis and 
Barrett's esophagus. 

The record reflects that in correspondence received in 
February 2005, the appellant requests service connection for 
left foot plantar fasciitis associated with service-connected 
foot disability.  This matter has not been developed for 
appellate review and it is referred to the RO for appropriate 
consideration.

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Veteran and his Representative assert that the symptoms 
associated with his service-connected hiatal hernia with 
reflux esophagitis and Barrett's esophagus are more severely 
disabling than reflected by the currently assigned disability 
evaluation and warrant a higher rating.  

At the outset, review of the record discloses that the 
veteran has not been provided proper notice of the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No.106-475, 114 
Stat.2096 (2000) with respect to the issue on appeal.  The 
VCAA and its implementing regulations require that VA provide 
specific notice to claimants regarding information needed to 
complete an application for benefits, as well as specific 
notice regarding information or evidence required to 
substantiate a claim. See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  An increased-compensation claim 
requires at a minimum that the Secretary notify the claimant 
that he or she must provide or ask the Secretary to obtain 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability. See Vazquez-Flores v. Peake, 
22 Vet.App. 37 (2008).  The Veteran must therefore be given 
the required notice with respect to the issue on appeal.  
Accordingly, the case must be remanded in order to comply 
with the statutory requirements of the VCAA.

The Board notes that in the Representative's Informal Hearing 
Presentation dated in April 2009, it is indicated that the 
available evidence is too old to adequately evaluate the 
current state of the service-connected disability at issue, 
and that VA must provide a new examination.  

Review of the record discloses that the Veteran last had a VA 
examination for compensation and pension purposes in July 
2004.  The Board observes that the appellant was subsequently 
afforded a comprehensive VA gastroenterology consultation in 
March 2005.  However, it is shown that the most recent 
examination is still more than four years since the 
disability picture was last evaluated.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a veteran claims that a disability 
has worsened since the last examination, and the available 
evidence is too old to adequately evaluate the current state 
of the condition, VA must provide a new examination. See 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is 
entitled to a new examination after a two-year period between 
the last VA examination and the veteran's contention that the 
pertinent disability has increased in severity); Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  Under the 
circumstances, the appellant will be provided an opportunity 
to report for a current VA esophageal examination to 
ascertain the current status of the service-connected hiatal 
hernia with reflux esophagitis and Barrett's esophagus.

Additionally, the Board notes that the veteran received 
regular VA outpatient treatment for esophageal disability in 
the past.  The most recent records date through March 10, 
2005.  As there is potential notice of the existence of 
additional VA records, they must be retrieved and associated 
with the other evidence already on file. See Bell v. 
Derwinski, 2 Vet. App. 611 (1992); see also Epps v. Brown, 9 
Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995).  Therefore, VA records dating from March 11, 2005 
should be requested and associated with the claims folder.

Accordingly, the case is REMANDED for the following actions:

1.  Review the claims files and 
ensure that all actions required 
by the VCAA are completed.  In 
particular, the RO should ensure 
that the notification requirements 
and development procedures 
contained in 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R §§ 3.102, 
3.159, 3.326(a) (2008), and the 
Court's holdings and the relevant 
criteria in Vazquez-Flores and 
Quartuccio are fully met and 
complied with as outlined above.

2.  VA outpatient records dating 
from March 11, 2005 should be 
retrieved and associated with the 
claims folder.

3.  After a reasonable time for 
receipt of additional records, the 
veteran should be scheduled for 
examination by a VA specialist in 
gastroesophageal disorders to 
ascertain the status of current 
service-connected esophageal 
disability.  The claims folder and 
a copy of this remand should be 
provided to the examiner in 
connection with the examination.  
The examiner must indicate whether 
or not the claims folder is 
reviewed.  All necessary tests and 
studies should be conducted, and 
clinical findings should be 
reported in detail in a narrative 
report.  

The report of the examination 
should be comprehensive and 
include a detailed account of all 
manifestations of the service-
connected hiatal hernia, to 
include whether or not the 
disorder is characterized by 
vomiting; material weight loss; 
hematemesis, melena, anemia, 
recurrent epigastric distress, 
dysphagia, pyrosis; and 
substernal, arm, or shoulder pain.  
The examiner should also express 
an opinion as to whether the 
disability results in considerable 
or severe impairment of health.

4.  The veteran must be given 
adequate notice of the 
examination, to include advising 
him of the consequences of failure 
to report under 38 C.F.R. § 3.655 
(2008).  

5.  The RO should ensure that the 
medical report requested above 
complies with this remand.  If a 
requested action is not taken or 
is deficient, it should be 
returned to the examiner for 
correction. 

6.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issue on appeal.  If the benefit 
is not granted, the appellant and 
representative should be provided 
a supplemental statement of the 
case and afforded an opportunity 
to respond before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

